Citation Nr: 0713770	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  03-28 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable (initial) rating for 
service-connected bilateral hearing loss for the purpose of 
accrued benefits.  

2.  Entitlement to a higher initial rating in excess of 10 
percent for service-connected tinnitus for the purpose of 
accrued benefits.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of October 2006.  In the 
October 2006 remand, the Board vacated its earlier decision, 
dated in June 2005.  The matter was originally on appeal form 
a rating decision, dated in September 2003, from the RO in 
Lincoln, Nebraska.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  Prior to the veteran's death, his service-connected 
bilateral hearing loss was manifested by Level III hearing 
acuity in the right ear and Level II hearing acuity in the 
left ear; the veteran's bilateral hearing loss did not 
demonstrate exceptional patterns of hearing impairment.

3.  Prior to the veteran's death, his service-connected 
(bilateral) tinnitus was assigned a 10 percent rating, the 
maximum rating authorized under Diagnostic Code 6260.  





CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable (initial) rating 
for service-connected bilateral hearing loss for accrued 
purposes have not been met or approximated.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5121 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.1000, 4.1-4.14, 4.27, 4.85, 4.86, Diagnostic Code 
6100, Tables VI, VIA, VII (2006).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (CAVC) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The provisions of the VCAA no effect on an appeal where the 
law, and not the underlying facts or development of the facts 
are dispositive in a matter.  Manning v. Principi, 16 Vet. 
App. 534, 542-543 (2002).  For reasons explained more fully 
below, there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear.  Thus, the 
Board will consider the VCAA as it applies to the claim for 
hearing loss only.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated	 in November 2006, 
the RO advised the appellant of what the evidence must show 
to establish entitlement to accrued benefits.  The RO advised 
the appellant of VA's duties under the VCAA and the 
delegation of responsibility between VA and the appellant in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the appellant 
and which portion VA would attempt to obtain on behalf of the 
appellant.  The RO also requested that the appellant send any 
evidence in her possession that pertained to the claim.   

A review of the record shows that the VCAA notice did not 
include notice of the effective date element of a service 
connection claim.  For reasons discussed more fully below, 
the Board concludes that the preponderance of the evidence is 
against the appellant's claim.  Thus, any questions as to the 
appropriate effective date to be assigned are rendered moot.  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  In 
correspondence dated in August 2003, the appellant informed 
the RO that she had no further medical evidence to submit in 
support of her claims.  The appellant has not made the RO or 
the Board aware of any other evidence relevant to her appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to her claim.  Accordingly, the Board will proceed with 
appellate review.

Legal Criteria for Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death and due and unpaid for a period not to 
exceed two years.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.1000(a), (b) (2006).  

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating of decision."  136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The Court in Jones noted that "a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application."  Id. at 1300.  

In determining whether an increased rating is warranted for 
accrued purposes, the Board must limit its review to that 
evidence in the file at the date of the veteran's death.  An 
exception to the foregoing, however, relates to VA treatment 
records the RO obtained and associated with the claims file 
after the veteran's death, and which were not considered in 
connection with prior adjudication of his claims.  VA medical 
records are considered to be in constructive possession of 
the Secretary and the Board.  Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Therefore, the scope of the Board's review 
must include the "new" VA treatment records the RO obtained 
on behalf of the appellant.

Compensable Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2006).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent and are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the Rating Schedule 
establishes eleven auditory acuity levels, ranging from 
numeric level I for essentially normal acuity to numeric 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86 
(2006).  Under 38 C.F.R. 
§ 4.86, for exceptional patterns of hearing impairment, when 
puretone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz is 
55 decibels or more, or when the puretone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.

The Court has noted that disability ratings for hearing 
impairment are derived by the mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  An examination for hearing 
impairment for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R.§ 4.85(a) (2005).

At the time of the veteran's death, his service-connected 
bilateral hearing loss was rated as noncompensable.  The 
evidence in the file at the date of the veteran's death 
follows.

The veteran underwent a VA audiogram in June 2002.  The 
audiometric evaluation revealed the following pure tone 
thresholds, in decibels, at 1,000, 2,000, 3,000, and 4,000 
Hertz:  25, 25, 50, and 65, for an average of 41 in the right 
ear; and 20, 25, 55, and 70, for an average of 43 in the left 
ear.  Speech recognition (per Maryland CNC) was 76 percent in 
the right ear and 86 percent in the left ear.  The summary of 
the audiological test results reflected high frequency 
sensorineural hearing loss in the right and left ears.

The VA audiometric findings of June 2002 reflect level III 
auditory acuity in the right ear and level II auditory acuity 
in the left ear.  See 38 C.F.R. § 4.85, Table VI (2006).  
These numeric designations in combination correspond to a 
zero percent, or noncompensable, rating.  See 38 C.F.R. § 
4.85, Table VII, Diagnostic Code 6100 (2006).  

Also of record is an audiological report from The Hearing 
Clinic Inc., dated in April 2002.  In this report, Dr. C.F. 
noted that the veteran had moderate to severe high frequency 
sensorineural hearing loss bilaterally with poor auditory 
discrimination ability.  Results from an audiogram 
accompanied the report, but they were uninterpreted.  The 
Board may not interpret graphical representations of 
audiometric data.  Kelly v. Brown, 7 Vet. App. 471, 474 
(1995).

Thus, the June 2002 VA audiological examination demonstrated 
decreased hearing, but not to a compensable level.  None of 
the clinical findings of record demonstrated that the veteran 
met the criteria for a compensable rating under Code 6100.  
In short, his bilateral hearing loss was manifested by no 
more than auditory acuity level III in the right ear and 
auditory acuity level II in the left ear.  

Higher Initial Rating for Bilateral Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there was no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision and that appeal was pending at the 
time of his death.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the CAVC 
held that the pre-1999 and pre-June 13, 2003 versions of DC 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed this decision to the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed 
the adjudication of tinnitus rating cases affected by the 
Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006), the Federal Circuit concluded that the CAVC erred 
in not deferring to the VA's interpretation of its own 
regulations, 38 C.F.R. section 4.25(b) and Diagnostic Code 
6260, which limits a veteran to a single disability rating 
for tinnitus, regardless of whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.  

At the time of the veteran's death, his service-connected 
tinnitus had been assigned the maximum schedular rating 
available for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6260 (2005).  As there was no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  


ORDER

1.  A compensable (initial) rating for service-connected 
bilateral hearing loss for accrued purposes is denied.

2.  An initial rating in excess of 10 percent for service-
connected bilateral tinnitus for accrued purposes is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


